Citation Nr: 0516105	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1941 to November 
1946, and from February 1947 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The Board notes that the veteran requested a personal hearing 
in November 2001.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in December 
2002.  The veteran cancelled his request for a hearing in 
January 2003 and there are no other outstanding hearing 
requests of record.

The veteran's service connection claim was previously before 
the Board, and in an October 2003 remand it was returned to 
VA's Appeals Management Center for additional development.  
That development was undertaken.



FINDING OF FACT

A heart disorder, atrial fibrillation, had its onset in 
active service. 



CONCLUSION OF LAW

A heart disorder, atrial fibrillation, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5109 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

B.  Legal analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 38 C.F.R. § 
3.303(d) (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence).  The Board may not base a 
decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to evidence of an in-service disability, service 
medical records show that in May 1966, the veteran reported 
having severe chest pains.  He indicated that he had had 
indigestion the night before, followed by pressure and a 
feeling of numbness in his left hand.  An EKG was completely 
within normal limits.  On examination, his heart was within 
normal limits and he was diagnosed with costochondritis.  In 
June 1967, the veteran had an abnormal EKG that suggested 
nodal rhythm and could be classified as nodal tachycardia.  

With respect to evidence of a current disability, a June 1997 
treatment report from Gwinnett Hospital noted that the 
veteran presented with complaints of an irregular heartbeat 
and shortness of breath.  He reported having prior episodes 
of palpitations approximately 20 years previously.  He 
maintained that he had not taken any medication for a heard 
disorder in 20 years.  Following an examination, the veteran 
was diagnosed with acute supraventricular arrhythmia, atrial 
fibrillation.  

Treatment reports from M.A.L., M.D. dated from June to 
September 1997 noted that the veteran reported a lifelong 
problem with what sounded like paroxysmal atrial 
fibrillation.  An EKG was normal.  

During VA treatment from July 1998 to 2004, the veteran was 
diagnosed with atrial fibrillation on several occasions.  In 
July 1998, he underwent cardiac catheterization that revealed 
no evidence of coronary artery disease. 

In a September 2000 statement, the veteran's former wife 
asserted that during her marriage to the veteran from 1945 to 
1977, she noticed that he experienced irregular heartbeats 
several years prior to his retirement. 

Treatment reports from D.S.R., M.D., dated from 2002 to 2004 
indicated that the veteran had atrial fibrillation.  In April 
2002, it was noted that the veteran had documented atrial 
fibrillation since June 1997.  It was also noted that the 
veteran's brother and sister each had atrial arrhythmias.  

At his July 2003 VA examination, the veteran reported that he 
felt skipped heartbeats during active service.  He further 
stated that from 1971 to 1977, he took medication for his 
heart.  He indicated that he took no heart medication from 
1977 to 1997.  Currently, the veteran reported having heart 
palpitations with overexertion, emotional stress, and 
overindulgence with sweets.  He denied angina, unusual 
shortness of breath, paroxysmal nocturnal dyspnea, and 
orthopnea.  An EKG showed sinus bradycardia.  

The diagnoses included "paroxysmal atrial fibrillation; 
symptoms of skipped palpitations/skipped beats since 1962.  
The examiner added that it was possible that the veteran had 
episodes of self-resolving paroxysmal atrial fibrillation 
from 1962 to 1967.  However, due to the lack of EKG 
recordings during these episodes, he could not definitely 
confirm it.  In addition, he opined that the veteran's 
abnormal ectopic atrial rhythm recorded in June 1967 was not 
considered a precursor of atrial fibrillation, though it 
might be suggestive of the presence of abnormal atrial 
electrical focus as one of the electrical etiologies of 
atrial fibrillation was multiple abnormal atrial electrical 
foci.

In an April 2004 addendum, the July 2003 VA examiner 
clarified that it was at least as likely as not that the 
veteran had episodes of self-resolving paroxysmal atrial 
fibrillation episodes from 1962 to 1967 during his complaints 
of skipped beats.  However, he added that it was not possible 
to attribute those undocumented episodes of possible atrial 
fibrillation to a disease or injury during active military 
service since no such disease had been diagnosed.  

Analysis

The current diagnosis of atrial fibrillation is well 
documented in the claims folder.  It is also not in dispute 
that the veteran had an abnormal EKG and complaints of chest 
pain during service.  He is also competent to report, as he 
has, that he had subjective symptoms, which he perceived as 
skipped heart beats during service and since.

The question that is not clearly answered, is whether the 
symptoms and findings in service were manifestations of the 
subsequently diagnosed atrial fibrillation.  The only 
competent opinions on this question were furnished by the VA 
examiner in July 2003 and April 2004.  These opinions were 
not models of clarity, and at points seem contradictory.  
They can, however, be read as saying that it is at least as 
likely as not that atrial fibrillation was present in active 
service, and that atrial fibrillation has been present since 
service.  Of course, the opinions could be read in a light 
less favorable to the veteran, but the Board operates in a 
system that is meant to be veteran friendly, and requires 
that reasonable doubt be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); Jaquay v. Principi, 304 F.3d 1276, 
1288 (Fed.Cir.2002) (en banc) (noting veteran friendly nature 
of the veterans' benefits system); see also Santana-Venegas 
v. Principi, 314 F.3d 1293, 1298 (Fed.Cir.2002) (recognizing 
"non-adversarial and pro-claimant character" of veterans 
benefits adjudication).

With these considerations in mind, the Board concludes that 
the evidence is in at least equipoise.   Resolving reasonable 
doubt in the veteran's favor the Board finds that service 
connection is warranted for a heart disorder, namely atrial 
fibrillation.


ORDER

Service connection for a heart disorder, atrial fibrillation, 
is granted. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


